Citation Nr: 1031662	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for an acquired psychiatric disability, to 
include schizophrenia.

2.  Entitlement to service connection for tonsillitis. 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1953 to November 1954 
(Army).  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied reopening of service 
connection for schizoid personality, and denied service 
connection for tonsillitis and a back condition.  The RO in 
Houston, Texas, currently retains jurisdiction over these claims.  

The Veteran testified during a video-conference Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) in June 
2010.  A transcript of that hearing is of record.  

A July 1956 rating decision denied service connection for 
nervousness, an October 1985 Board decision denied service 
connection for a nervous disorder, and a March 1991 rating 
decision denied service connection for neuropsychiatric 
condition.  

In May 2004 the Veteran filed a claim to reopen, requesting that 
VA revisit his claim of service connection for schizophrenia, and 
noted that he was diagnosed with schizophrenia during service.  
The September 2004 rating decision denied reopening of the claim, 
styling the issue as reopening service connection for schizoid 
personality.  In the September 2006 statement of the case (SOC), 
the RO found that new and material evidence had not been received 
to reopen service connection for schizoid 
personality/schizophrenia.  

The Board has re-characterized the issue on appeal as entitlement 
to service connection for an acquired psychiatric disability, to 
include schizophrenia.  Because the Veteran's previous claims for 
service connection for nervousness previously included symptoms 
or diagnoses of schizophrenia (schizoid personality disorder), 
and denials of service connection for nervousness or 
neuropsychiatric disorder have encompassed schizophrenia, the 
current claim to reopen is essentially a request to reopen 
service connection for symptoms that were previously recognized 
as part of schizoid personality disorder.  In the current claim, 
the Veteran claims that his current schizophrenia was diagnosed 
in service.  As such, the currently claimed psychiatric disorder 
is not a different diagnosed disease or injury, so does not 
require independent consideration indicated in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).

The Board finds that the holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) is inapplicable to this case.  While there is a 
diagnosis of depression that was not previously of record, the 
symptom of depression is not a symptom for which the Veteran 
previously sought service connection, or is seeking service 
connection, and the evidence clearly reflects unrelated post-
service etiologies of the symptom of depression that is not part 
of any previously claimed psychiatric disorder.  Further, the 
Veteran claims that his current schizophrenia was diagnosed in 
service, so is based upon the same claimed disability as the 
Veteran's previous claim to reopen, which was last denied in the 
March 1991 rating decision that became final.  He has not at any 
time claimed that his depression should be service connected.  
For these reasons, the Board finds that the symptom of depression 
and diagnosis of depressive disorder are not reasonably 
encompassed by the Veteran's description of the current claim, 
reported symptoms, and the other information of record.  See 
Clemons, 
23 Vet. App. 1.  For these reasons, the Board finds that the real 
question in this case is reopening of claims for psychiatric 
disorder, including schizophrenia, that were previously 
adjudicated.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) 
(clarifying that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter).

Finally, the September 2004 rating decision on appeal denied 
service connection for headaches.  Following a timely notice of 
disagreement (NOD) and substantive appeal to the Board, an April 
2010 decision review officer (DRO) decision granted service 
connection for headaches, effective May 4, 2004.  Because the 
Veteran has been granted the full benefit he sought, his claim 
for service connection for headaches is no longer on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The RO denied service connection for nervousness in a July 
1956 rating decision; the Board denied reopening of service 
connection for a neuro-psychiatric condition in an October 1985 
decision; and the RO denied reopening of service connection for a 
neuro-psychiatric condition in a March 1991 rating decision; 
those decisions became final.

3.  Evidence received since the March 1991 rating decision is 
duplicative, cumulative, or redundant of evidence previously 
considered, or does not relate to the pertinent unestablished 
fact of relationship to service that is necessary to substantiate 
service connection for an acquired psychiatric disability, to 
include schizophrenia.

4.  The Veteran does not have a disability of tonsillitis.  

5.  The Veteran did not sustain a back injury in service. 

6.  The Veteran did not have chronic back symptoms in service.

7.  The Veteran did not experience continuous low back symptoms 
since service.

8.  The Veteran's current low back disabilities of degenerative 
disc disease and degenerative joint disease are not related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
March 1991 rating decision to reopen service connection for an 
acquired psychiatric disability, to include schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

2.  The criteria for service connection for tonsillitis have not 
been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

3.  A back disability, including degenerative disc disease and 
degenerative joint disease, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, the RO provided the Veteran pre-adjudication notice 
by letters dated in May 2004 and June 2004, and post adjudication 
notice by letters dated in September 2004, June 2006, and 
November 2008.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, and 
the relative duties of VA and the claimant to obtain evidence, 
and; Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the appellant of the basis of the final July 1956 
rating decision and Board decision in October 1985 for the claim 
of service connection for a nervous disorder, and described the 
meaning of "new" and "material" evidence in order to reopen the 
claim.  Although the May and September 2004 and November 2008 
notifications did not inform the Veteran of the date of the last 
final rating decision, which was in March 1991, that decision 
denied service connection because new and material evidence was 
not received since the last prior Board denial.  However, the 
VCAA notification letters did correctly tell the Veteran he must 
submit evidence showing that the claimed disability occurred in 
or was aggravated by service, which was the basis of the Board's 
October 1985 decision.  

To the extent that the notice letters did not correctly inform 
the Veteran of the actual basis of the last final rating decision 
in March 1991 for the claim to reopen service connection for an 
acquired psychiatric disability pursuant to Kent, supra, the 
Veteran and his representative have demonstrated actual knowledge 
of the evidence necessary to substantiate the new and material 
evidence claim and of the basis of the last final rating 
decision.  During the June 2010 Board hearing, the Veteran 
testified that he has a current mental disorder and that he was 
treated for nervousness during active service.  Neither the 
Veteran nor his representative contends that he ever had, or now 
has, a personality disorder or congenital defect.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated . . . that 
any defect in notice was cured by actual knowledge on the part of 
the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

With regard to the duty to assist, a medical examination was not 
provided regarding the existence or etiology of the claimed 
tonsillitis.  VA's duty to assist doctrine does not require that 
the Veteran be afforded a medical examination in this case, 
however, because the competent medical evidence is adequate to 
decide this claim.  The VA treatment records reflect the 
Veteran's complaints, clinical findings, and diagnosis over a 
several year period that are negative for even complaints or 
symptoms of tonsillitis.  See McLendon v. Nicholson, 20 Vet. App. 
79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159 (c).

In fulfilling the duty to assist, VA has obtained service 
treatment records (STRs), assisted the Veteran in obtaining 
evidence, afforded the Veteran the opportunity to give testimony 
before the Board, and afforded the Veteran a medical examination 
as to the existence and etiology of his claimed back disability.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim file.

Additionally, in response to a request from the RO to obtain the 
Veteran's Social Security Administration (SSA) records, the SSA 
responded in June 2008 that the Veteran's folder in the Federal 
Records Center has been destroyed.  VA's duty to assist includes 
obtaining medical documentation from SSA, pursuant to 38 C.F.R. 
§ 3.159(c)(2), has therefore been met.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  For these reasons, the Board 
finds that VA has substantially complied with the notice and 
assistance requirements.

II.  New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim of service 
connection for an acquired psychiatric disability, to include 
schizophrenia and depressive disorder.  The Veteran testified at 
his June 2010 Board personal hearing that he was treated for a 
mental disorder, specifically nervousness, during service, and 
that he currently receives treatment for mental disorders at VA.  

In July 1956, the RO denied service connection for nervousness 
based on a finding that the Veteran had a constitutional or 
developmental abnormality, which was not a disability under the 
law.  The Veteran received timely notice of the determination but 
did not appeal, and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2009).  

The RO denied reopening of service connection for a schizoid 
personality/nervous condition in September 1984.  In October 1985 
the Board denied reopening of service connection for a nervous 
disorder.  The Board found that the 1956 rating decision was 
reasonably supported, and that the Veteran did not submit 
evidence showing that he has an acquired psychiatric disorder 
that could reasonably be said to be present during, or related 
to, his military service.  The Board decision denial of reopening 
was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

A March 1991 rating decision again denied reopening of service 
connection for a neuropsychiatric condition, finding that the 
Veteran had not submitted new and material evidence.  The Veteran 
received timely notice of the determination but did not appeal, 
and the March 1991 rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must present a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered at the time of the March 1991 rating includes 
the Veteran's STRs, which show treatment for a schizoid process 
rather schizophrenic process; statements from the Veteran's 
father indicating that prior to service the Veteran had no 
psychiatric problems, and that when he returned home from service 
he was very nervous; and treatment records, which did not show 
treatment for an acquired neuro-psychiatric condition.  

Evidence received since the March 1991 rating decision pertaining 
to the Veteran's claimed acquired psychiatric disability includes 
an August 1991 VA examination report noting that the Veteran was 
diagnosed with mild panic disorder, and that he reported that he 
picked up his nervous condition during service; a September 2008 
VA treatment record noting that the Veteran was given an 
assessment of history of depression; an April 2009 VA treatment 
record noting that the Veteran was given assessments of 
depression secondary to medical condition and nightmares; a 
December 2008 VA treatment record noting that the Veteran was 
given an assessment of history of depression; a September 2009 VA 
examination report noting that the Veteran was given a diagnosis 
of depressive disorder NOS, that it is likely that anxiety during 
service resolved with effective treatment, that depression is 
related to the Veteran's multiple medical disorders and the 
passing of his wife, and an opinion that there appears to be no 
direct connection between the Veteran's current mental disorder 
and the mental disorder in service, so it is unlikely that a 
psychiatric disorder had its onset in the miliary service; and 
June 2010 Board personal hearing testimony that he was treated 
for a mental disorder, specifically nervousness, during service.  

Regarding all of the medical evidence noted to have been 
submitted since the March 1991 rating decision, the Board finds 
that it is new because it is not duplicative of evidence 
considered by the RO at the time of its March 1991 rating 
decision; however, the new medical evidence is not material 
because it does not tend to establish a relationship between 
currently diagnosed psychiatric disorders and service. 

Regarding the August 1991 VA examination report indicating that 
the Veteran reported that his nervous condition began during 
service, the Board finds that the Veteran's self-reported lay 
history, transcribed in this post-service medical record, does 
not constitute competent medical evidence of causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, the August 
1991 VA examination report evidence is not material because it 
does not relate to the unestablished fact of whether the 
Veteran's current psychiatric disability is related to service as 
required by 38 C.F.R. § 3.303 or a service-connected disability 
as required by 38 C.F.R. 
§ 3.310.  Thus, it does not present a reasonable possibility of 
substantiating the claim and is not material.  38 C.F.R. § 3.156 
(a).  

The August 1991 VA examination, September and December 2008 VA 
treatment records, and the April 2009 VA treatment record and 
September 2009 VA examination report indicate that the Veteran 
has an acquired psychiatric disability, including depression and 
panic disorder.  Although this evidence shows that the Veteran 
currently has an acquired psychiatric disability, it does not 
present a reasonable possibility of substantiating the claim of 
service connection because it does not tend to relate current 
psychiatric disability to service as required by 
38 C.F.R. § 3.303 or a service-connected disability (headaches) 
as required by 
38 C.F.R. § 3.310.  Thus, the additional medical evidence is not 
material.  38 C.F.R. 
§ 3.156(a).  

Regarding the April 2009 VA treatment record noting that the 
Veteran was given an assessment of depression secondary to his 
medical condition, and the September 2009 VA examination report 
noting that it is less likely as not that the Veteran's 
depressive disorder had its onset in the military service, 
because this evidence tends to disprove a relationship between 
current psychiatric disability an service as required by 38 
C.F.R. § 3.303 or a service connected disability as required by 
38 C.F.R. § 3.310, it is not material.  Furthermore, neither the 
April 2009 VA treatment record or September 2009 VA examination 
report indicate that the Veteran's acquired psychiatric 
disability is related to his service-connected headaches 
disability, which the Board notes is currently rated non-
compensably (0 percent) disabling.  

The June 2010 personal hearing testimony is not new or material 
because it is redundant of information of record at the time of 
the RO's March 1991 rating decision.  See 38 C.F.R. § 3.156 (a).  

Therefore, the additional evidence, when considered in the 
context of all the evidence of record, does not present a 
reasonable possibility of substantiating the claim of service 
connection, and is not material.  38 C.F.R. § 3.156 (a).  Thus, 
the additional evidence does not pertain to the unestablished 
fact of relationship to service; that is, whether the Veteran's 
current acquired psychiatric disability, to include 
schizophrenia, is related to service on any basis.  38 C.F.R. § 
3.156 (a).

Given the absence of receipt of new and material evidence since 
the March 1991 rating decision, reopening service connection for 
an acquired psychiatric disability, to include schizophrenia and 
depressive disorder, is not warranted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence or other competent evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

A.  Service Connection for Tonsillitis

The Veteran seeks service connection for tonsillitis.  At the 
June 2010 Board personal hearing he testified that during service 
his throat hurt and that, although he does not know if he has a 
current diagnosis of tonsillitis, he receives treatment for it.  

The Veteran's November 1954 service separation examination 
clinical evaluation revealed that his head, face, neck, scalp, 
nose, sinuses, mouth, and throat were normal.  At service 
separation, the Veteran did not report any history or complaints 
of tonsillitis.  

Additionally, a thorough review of the Veteran's claim file does 
not show any treatment for, or complaints of, tonsillitis during 
the pendency of his service connection claim.  Regardless of 
whether the Veteran's throat hurt during service or whether he 
had a cold after service in 2003, there is no competent evidence 
of record indicating that the Veteran has been diagnosed with 
tonsillitis at any time during the current claim.  

October 2003 VA treatment records note that the Veteran had an 
active problem of "a common cold."  Despite the fact the 
Veteran received treatment for a cold approximately seven years 
ago, his testimony that he receives treatment for tonsillitis is 
not credible because it is inconsistent with the other evidence 
of record, namely, VA treatment records that do not show 
complaints, findings, or diagnosis of tonsillitis, or even a 
history of chronic symptoms of tonsillitis.  The VA treatment 
records are of high probative value because the Veteran was 
reporting his history and complaints for the purpose of receiving 
medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care). 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 
(West 2002).  That a condition or injury occurred in service is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (indicating that a claimant may be granted service 
connection even though the disability resolves prior to 
adjudication of the claim); Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted).  

On the question of whether the Veteran has a current disability 
of tonsillitis, the Board finds that the negative evidence in 
this case outweighs the positive.  The Veteran asserts that he 
has tonsillitis, which is related to service.  While the Veteran 
is competent to report any symptoms that he experiences at any 
time, he cannot diagnose tonsillitis.  The evidence that is of 
record shows an absence of complaints or diagnosis of tonsillitis 
at any time after service.  The Board has also considered as one 
factor, along with all other evidence in the record, the absence 
of treatment for tonsillitis at any time since service 
separation, and notes the absence of diagnosis of tonsillitis at 
any time after service.  See Jandreau, 492 F.3d 1372; Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the weight of the evidence demonstrates no current 
disability of tonsillitis, the Board finds that the preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and service connection for tonsillitis is not 
warranted.  
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.



B.  Service Connection for a Back Disability

The Veteran seeks service connection for a back disability.  At 
the June 2010 Board personal hearing he testified that he hurt 
his back during service while he was wheeling concrete in a 
theater, but cannot recall if he received treatment for this 
reported injury during service.  He also testified that, 
following service separation (November 1954), he first saw a 
doctor about his back in 1954 or 1956.  

After a review of the evidence, the Board finds that the Veteran 
has current diagnosed disabilities of the low back.  For example, 
a September 2009 VA examination report reflects diagnostic 
impressions of degenerative disc disease (DDD) and degenerative 
joint disease (DJD) of the lumbar spine and a diagnosis of age-
related DDD.  Thus, the Veteran has a current disability of the 
back.  See McClain, 21 Vet. App. at 321.  

The Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a back injury in service, and did not 
have chronic back symptoms in service.  Service treatment records 
dated in October 1954 note that the Veteran had a sore chest, 
back, and shoulder, and cough with phlegm.  A diagnosis of upper 
respiratory infection was given.  On another occasion in service 
the Veteran complained of the feeling of something running up and 
down his back, but no back pain, and negative clinical findings; 
these symptoms were attributed by the service examiner as 
psychosomatic reactions to shots he recently received.  His 
November 1954 separation examination notes that a physical 
examination revealed that his spine, other musculoskeletal, and 
lower extremities were normal.  Service treatment records are 
negative for history, complaints, symptoms, or treatment for a 
back injury.  The back complaints during service were associated 
with unrelated etiologies that did not involve trauma.  At 
service separation the Veteran did not report any history of back 
injury or complain of back problems.

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not experience continuous low back symptoms 
since service.  The evidence shows that the Veteran first 
experienced back pain following a post-service motor vehicle 
accident in about 1987, and first sought treatment with VA for 
back problems in 1990.  Following service, September 1990 VA 
treatment records reflect only a one week history of low back 
pain with some radiation.  The Veteran reported to the VA 
treating clinician in September 1990 a past history of injury 
during a (post-service) motor vehicle accident three years prior.  
An October 2003 VA treatment record notes that the Veteran had an 
active problem of backache.  A September 2007 VA treatment record 
notes that the Veteran's past medical illnesses included low back 
pain, which was treated with medication for muscle spasm.  

Pursuant to his current claim for compensation of a back 
disorder, the Veteran had indicated that he experienced back pain 
during service, suggesting that back pain was chronic in service, 
and suggests that he has had continuous back symptoms since 
service separation.  While the Veteran is competent to report 
symptoms such as back pain, his recent assertion of back pain in 
service, first made decades after service and pursuant to his 
claim for compensation, are inconsistent with his own complaints 
and histories made during service, with the absence of treatment 
during service, with the absence of complaints or treatment after 
service separation until after he had experienced a post-service 
motor vehicle accident, and his own histories made for treatment 
purposes of post-service onset of back symptoms, including when 
being treated after service for back complaints the fact that the 
Veteran did not give a history of in-service back symptoms.  For 
these reasons, the Board finds that the Veteran's more recent 
reports of in-service back injury, chronic back symptoms in 
service, and continuous back symptoms after service are 
inconsistent with the lay and medical evidence of record, 
including the Veteran's own histories reported elsewhere, and, 
therefore, are not credible.

In this case, the evidence does not show that the Veteran 
developed arthritis to a degree of 10 percent or more within one 
year from separation from service.  The evidence shows no 
continuous symptoms following service separation, and no findings 
or diagnosis of arthritis of the spine until decades after 
service.  For this reason, the criteria for presumption service 
connection for the chronic disease of arthritis are not met.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence further 
demonstrates that the Veteran's current low back disabilities of 
degenerative disc disease and degenerative joint disease that 
were first diagnosed many years after service are not related to 
service.  A VA examination was conducted in September 2009.  The 
examiner noted an addendum that he reviewed the Veteran's claim 
file, and noted that the Veteran complained of a sore back in 
October 1954.  Following a physical examination and diagnostic 
medical imaging, impressions of DDD and DJD of the lumbar spine 
and a diagnosis of age related DDD were given.  The examiner 
opined that it less likely than not that the Veteran's age 
related DDD is caused by, or related to, service.  The rationale 
provided for this opinion was that these findings are consistent 
with aging and there is no evidence of a chronic condition 
related to service.  The examiner also noted that the Veteran's 
claim file was available and reviewed and his opinion is 
unchanged.  For these reasons, the Board finds that a 
preponderance of the evidence is against the claim for service 
connection for a back disability; there is no doubt to be 
resolved; and service connection is not warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Reopening of service connection for an acquired psychiatric 
disability, to include schizophrenia, is denied.

Service connection for tonsillitis is denied. 

Service connection for a back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


